Costilla Energy, Inc. v. GNK, Inc.















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-334-CV

     COSTILLA ENERGY, INC.,
                                                                              Appellant
     v.

     GNK, INC.,
                                                                              Appellee
 

From the 87th District Court
Freestone County, Texas
Trial Court # 97-311-B
                                                                                                                
   
MEMORANDUM OPINION
                                                                                                                
   
      On November 7, 2000, the appellant filed a motion to dismiss this appeal.  In relevant
portion, Rule 42.1 of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys
and filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm
the appealed judgment or order; but no party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a).
      The motion states that the parties have agreed to settle their dispute.  Appellees have not
filed a response to the motion.  
      Therefore, under the authority of Rule 42.1, the cause is dismissed.  Costs are taxed
against the party incurring them.
 
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed November 15, 2000
Do not publish